Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment filed August 11, 2021 amends claims 1-18. Claims 1-18 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LONGINOTTI-BUITONI (US 2019/0132948 A1).

Regarding claim 1, LONGINOTTI-BUITONI discloses an electronic article surveillance (EAS) enabled item (Fig. 1A-1B, para 350, intelligent garment, printed antenna, an identification tag, an RFID elements and/or other elements), comprising: 
a textile element (para 352, Intelligent garment have single garment with double layer); and 
an EAS element, the EAS element (para 350, intelligent garment, printed antenna, an identification tag, an RFID elements and/or other elements): comprising: 
an antenna subsystem integrated into the textile element (Fig. 1B, para 296, garment include printed or wired antenna array 37); and 
EAS electronics, in conductive communication with the antenna subsystem (para 254, FIGS. 1A-1B, antenna array 37 work, in both of (or in either of) a transmission 
wherein the antenna subsystem comprises two antenna elements extending from the EAS electronics in opposite directions along a diametric line through the EAS electronics (Fig. 39C, 41B, 59A, 59B, 60, para 296, garment include printed or wired antenna array 37, para 350-352, printed antenna, an identification tag, an RFID elements and/or other elements embedded within a sensor, garment include specific or multiple electrodes, conductive ink resistive sensors, conductive ink capacitive sensors, para 0411, FIGS. 8A-8B and FIGS. 9A-B, conductive link connected (such as from the opposite direction) and para 0622-0625, Fig. 41B, TP fsxi is a touch point, front position, left side, internal. TP fsxe touch point, front position, left side, external. TP fdxi is a touch point, front position, right side, internal. T TP fdxe touch point, front position, right side, external, variations of conductive ink structures (e.g., traces, sensors, etc. formed of conductive ink, connector combined with conductive connector elements, including, but not limited to conductive threads, stitched zig-zag connectors, conductive traces (i.e. antenna in opposite directions), para 0606, right panel 4421 and a left panel 4423).
It would be obvious to modify teaching of reference to includes antenna elements in opposite directions to achieve desired functionality. 
Regarding claim 2, LONGINOTTI-BUITONI discloses the item of claim 1, wherein each antenna element is integrated into the textile element by one of weaving, knitting, crocheting, knotting, tatting, felting, or braiding (para 333, intelligent garment include one or more than one electronic component or circuit which include a conductive material, incorporated into a fabric (e.g. by weaving or sewing or gluing onto/into fabric), para 370, electrically conductively media (electrically conductive ink), an additive, or a material embedded in, on, or around a textile fibers within an intelligent apparel, via manufacturing and/or deposition application such as embossing, pressing, screen printing, sublimation, weaving, added, affixed, or sewn onto intelligent garment). 
Regarding claim 3, LONGINOTTI-BUITONI discloses the item of claim 2, wherein one of the two antenna elements is offset from the diametric line (Fig. 6B-6C, 9B, para 70-72, parallel traces is connected (in parallel) to region conductive connector  e.g., reference line, traces printed as parallel straight lines, zig-zag lines, curved lines). 
Regarding claim 4, LONGINOTTI-BUITONI discloses the item of claim 1, wherein the EAS element comprises a radio frequency identification (RFID) element (para 350, intelligent garment, printed antenna, identification tag, RFID elements and/or other elements). 
Regarding claim 5, LONGINOTTI-BUITONI discloses the item of claim 1, wherein the EAS element comprises at least one sensor from among: a physiological sensor, a motion sensor, and a location sensor (para 05, wearable garments detecting to signals from wearable electronics based garment) and monitor physiological parameters from wearer, para 18, sensor detect movement, rate of motion, direction of motion, altitude, etc., para 325, With GPS, intelligent wear user in the case of elderly parent, determine if person left specified location). 
Regarding claim 6, LONGINOTTI-BUITONI discloses the item of claim 1, wherein the EAS element comprises an energy harvesting subsystem (para 377, system include energy generating elements, para 246, A smart module work in conjunction with battery or flexible battery, modular battery added to intelligent wear in hem, seam(s), or (another) non-conspicuous location(s) on apparel, para 261, A flexible battery 4 (or batteries) and (associated) conductive link, Power rechargeable). 
Regarding claim 7, LONGINOTTI-BUITONI discloses a textile (para 352, Intelligent garment have a single garment with a double layer), comprising: 
an EAS element, the EAS element (Fig. 1A-1B, para 350, intelligent garment, printed antenna, an identification tag, an RFID elements and/or other elements) comprising: 
an antenna subsystem integrated into the textile (Fig. 1B, para 296, garment include printed or wired antenna array 37); and 
EAS electronics, in conductive communication with the antenna subsystem (para 254, FIGS. 1A-1B, antenna array 37 work, in both of (or in either of) a transmission mode and a receiving mode, para 362, FIG. 4, wearable intelligent platform includes a wearable intelligent garment; sensors on wearable intelligent garment),
wherein: the antenna subsystem comprises two antenna elements extending from the EAS electronics in opposite directions along a diametric line through the EAS electronics (Fig. 39C, 41B, 59A, 59B, 60, para 296, garment include printed or wired antenna array 37, para 350-352, printed antenna, an identification tag, an RFID elements or other elements embedded within a sensor, garment include specific or multiple electrodes, conductive ink resistive sensors, conductive ink capacitive sensors, para 0411, FIGS. 8A-8B and FIGS. 9A-B, conductive link connected (such as from the opposite direction), para 0622-0625, Fig. 41B, TP fsxi is a touch point, front position, left side, internal. TP fsxe touch point, front position, left side, external. TP fdxi is a touch point, front position, right side, internal. T TP fdxe touch point, front position, right side, external, variations of the conductive ink structures (e.g., traces, sensors, etc. formed of conductive ink, connector combined with conductive connector elements, including, but not limited to conductive threads, stitched zig-zag connectors, conductive traces (i.e. antenna in opposite directions), para 0606, right panel 4421 and a left panel 4423).
It would be obvious to modify teaching of reference to includes antenna elements in opposite directions to achieve desired functionality. 
Regarding claim 8, LONGINOTTI-BUITONI discloses the textile of claim 7, wherein: each antenna element is integrated into the textile by one of weaving, knitting, crocheting, knotting, tatting, felting, or braiding (para 333, intelligent garment include one or more than one electronic component or circuit which include a conductive material, incorporated into a fabric (e.g. by weaving or sewing or gluing onto/into fabric), para 370, electrically conductively media (electrically conductive ink), an additive, or a material embedded in, on, or around a textile fibers within an intelligent apparel, via manufacturing and/or deposition application such as embossing, pressing, screen printing, sublimation, weaving, added, affixed, or sewn onto the intelligent garment). 
Regarding claim 9, LONGINOTTI-BUITONI discloses the textile of claim 8, wherein at least one of the two antenna elements is offset from the diametric line (Fig. 6B-6C, 9B, para 70, parallel traces is connected (in parallel) to the region conductive connector (and on the other end to a reference, e.g., reference line)). 
Regarding claim 10, LONGINOTTI-BUITONI discloses the textile of claim 7, wherein the EAS element comprises a radio frequency identification (RFID) element (para 350, intelligent garment, printed antenna, identification tag, RFID elements and/or other elements). 
Regarding claim 11, LONGINOTTI-BUITONI discloses the textile of claim 7, wherein the EAS element comprises at least one sensor from among: a physiological sensor, a motion sensor, and a location sensor (para 05, wearable garments detecting to signals from wearable electronics based garment) and monitor physiological parameters from wearer, para 18, sensor detect movement, rate of motion, direction of motion, altitude, etc., para 325, With GPS, intelligent wear user in the case of elderly parent, determine if person left specified location). 
Regarding claim 12, LONGINOTTI-BUITONI discloses the textile of claim 7, wherein the EAS element comprises an energy harvesting subsystem (para 377, system include energy generating elements, para 246, A smart module work in conjunction with battery or flexible battery, modular battery added to intelligent wear in hem, seam(s), or (another) non-conspicuous location(s) on apparel, para 261, A flexible battery 4 (or batteries) and (associated) conductive link, Power rechargeable). 
Regarding claim 13, LONGINOTTI-BUITONI discloses a method of Electronic Article Surveillance (EAS) Fig. 1A-1B, para 350, intelligent garment, printed antenna, an identification tag, an RFID elements and/or other elements), comprising: 
providing a textile element (para 352, Intelligent garment have a single garment with a double layer); 
providing an EAS element (para 350, intelligent garment, printed antenna, an identification tag, an RFID elements and/or other elements), 
comprising an antenna subsystem integratable into the textile element (Fig. 1B, para 296, garment include printed or wired antenna array 37) and 
EAS electronics, in conductive communication with the antenna subsystem; and integrating the antenna subsystem into the textile element (para 254, FIGS. 1A-1B, antenna array 37 work, in both of (or in either of) a transmission mode and a receiving mode, para 362, FIG. 4, wearable intelligent platform includes a wearable intelligent garment; sensors on wearable intelligent garment),
wherein: the antenna subsystem comprises two antenna elements extending from the EAS electronics in opposite directions along a diametric line through the EAS electronics (Fig. 39C, 41B, 59A, 59B, 60, para 296, garment include printed or wired antenna array 37, para 350-352, printed antenna, an identification tag, RFID elements and/or other elements embedded within a sensor, garment include specific or multiple electrodes, conductive ink resistive sensors, conductive ink capacitive sensors para 0411, FIGS. 8A-8B and FIGS. 9A-B, conductive link connected (such as from the opposite direction), para 0622-0625, Fig. 41B, TP fsxi is a touch point, front position, left side, internal. TP fsxe touch point, front position, left side, external. TP fdxi is a touch point, front position, right side, internal. T TP fdxe touch point, front position, right side, external, variations of the conductive ink structures (e.g., traces, sensors, etc. formed of conductive ink, connector combined with conductive connector elements, including, but not limited to conductive threads, stitched zig-zag connectors, conductive traces (i.e. antenna in opposite directions), para 0606, right panel 4421 and a left panel 4423).
It would be obvious to modify teaching of reference to includes antenna elements in opposite directions to achieve desired functionality. 
Regarding claim 14, LONGINOTTI-BUITONI discloses the method of claim 13, wherein: each antenna element is integrated into the textile element by one of weaving, knitting, crocheting, knotting, tatting, felting, or braiding (para 333, intelligent garment include one or more than one electronic component or circuit which include a conductive material, incorporated into a fabric (e.g. by weaving or sewing or gluing onto/into fabric), para 370, electrically conductively media (electrically conductive ink), an additive, or a material embedded in, on, or around a textile fibers within an intelligent apparel, via manufacturing and/or deposition application such as embossing, pressing, screen printing, sublimation, weaving, added, affixed, or sewn onto intelligent garment). 
Regarding claim 15, LONGINOTTI-BUITONI discloses the method of claim 14, wherein one of the two antenna elements is offset from the diametric line (Fig. 6B-6C, 9B, para 70-72, parallel traces is connected (in parallel) to region conductive connector  e.g., reference line, traces printed as parallel straight lines, zig-zag lines, curved lines). 
Regarding claim 16, LONGINOTTI-BUITONI discloses the method of claim 13, wherein the EAS element comprises a radio frequency identification (RFID) element (para 350, intelligent garment, printed antenna, identification tag, RFID elements and/or other elements). 
Regarding claim 17, LONGINOTTI-BUITONI discloses the method of claim 13, wherein the EAS element comprises at least one sensor from among: a physiological sensor, a motion sensor, and a location sensor (para 05, wearable garments detecting to signals from wearable electronics based garment) and monitor physiological parameters from wearer, para 18, sensor detect movement, rate of motion, direction of motion, altitude, etc., para 325, With GPS, intelligent wear user in the case of elderly parent, determine if person left specified location). 
Regarding claim 18, LONGINOTTI-BUITONI discloses the method of claim 13, wherein the EAS element comprises an energy harvesting subsystem (para 377, system include energy generating elements, para 246, A smart module work in conjunction with battery or flexible battery, modular battery added to intelligent wear in hem, seam(s), or (another) non-conspicuous location(s) on apparel, para 261, A flexible battery 4 (or batteries) and (associated) conductive link, Power rechargeable). 
Response to Arguments
7.        Applicant's arguments filed August 11, 2021 have been fully considered but they are not persuasive. 
          On page 7, lines 25-26, and page 9, lines 18-20, the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the LONGINOTTI-BUITONI teaches as in Fig. 1A-1B, intelligent garment, printed antenna, identification tag, an RFID elements and/or other elements [0350] and Fig. 1B, para 296, garment include printed or wired antenna array 37 [0296] and as in FIGS. 8A-8B and FIGS. 9A-B, conductive link connected (such as from the opposite direction) [0411] and  as in Fig. 39C, 41B, 59A, 59B, 60, printed antenna, an identification tag, an RFID elements or other elements embedded within a sensor, garment include specific or multiple electrodes, conductive ink resistive sensors, conductive ink capacitive sensors [0350-0352] and, as in Fig. 41B, TP fsxi is a touch point, front position, left side, internal. TP fsxe touch point, front position, left side, external. TP fdxi is a touch point, front position, right side, internal. T TP fdxe touch point, front position, right side, external, variations of the conductive ink structures (e.g., traces, sensors, etc. formed of conductive ink, connector combined with conductive connector elements, including, but not limited to conductive threads, stitched zig-zag connectors, conductive traces (i.e. antenna in opposite directions) [0622-0625] and, right panel 4421 and a left panel 4423 [0606].
Thus, LONGINOTTI-BUITONI (US 2019/0132948 A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689